Name: Decision of the EEA Joint Committee No 117/1999 of 30 September 1999 amending Annex IX (financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  organisation of transport;  insurance
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(17)Decision of the EEA Joint Committee No 117/1999 of 30 September 1999 amending Annex IX (financial services) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0032 - 0032Decision of the EEA Joint CommitteeNo 117/1999of 30 September 1999amending Annex IX (financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex IX to the Agreement was amended by Decision No 95/1999 of the EEA Joint Committee of 16 July 1999(1).(2) Commission Decision 1999/103/EC of 26 January 1999 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 8 (Council Directive 72/166/EEC) in Annex IX to the Agreement:"- 399 D 0103: Commission Decision 1999/103/EC of 26 January 1999 (OJ L 33, 6.2.1999, p. 25)."Article 2The texts of Decision 1999/103/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 October 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 33, 6.2.1999, p. 25.